At the April, 1931, term of the Mobile circuit court, the grand jury indicted John C. Fabretta for the offense of assault with intent to murder, charging therein that he unlawfully and with malice aforethought did assault John Cooper, Jr., with the intent to murder him, etc.
On February 24, 1932, he was tried upon said indictment, to which he interposed a plea of not guilty, and the trial resulted in a verdict by the jury of, "We the jury find the defendant John C. Fabretta guilty as charged in the indictment." In accordance with the verdict, the court adjudged the defendant guilty, and as a punishment inflicted upon him an indeterminate term of imprisonment in the penitentiary of not less than two years, nor more than two years and one day. This was the minimum punishment, under the statute, for an offense of this character. *Page 625 
From the judgment of conviction pronounced and entered, this appeal was taken. The appeal here is rested solely upon the record proper, there being no bill of exceptions, and we find upon investigation that the record is regular in all things and without error. This being true, the judgment of the circuit court in this case will stand affirmed in all respects.
Affirmed.